Title: From Benjamin Franklin to the Duchesse d’Enville and the Duc de La Rochefoucauld, 31 March 1781
From: Franklin, Benjamin
To: Enville, Marie-Louise-Nicole-Elisabeth de La Rochefoucauld, duchesse d’,La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Passy, March 31. 81.
Dr Franklin presents his respectful Compliments to Madame la Duchesse d’Enville, & to Monsieur Le Duc de Rochefoucauld; he condoles with them most sincerely on the Loss of their excellent Friend M. Turgot, and mingles his Tears with theirs.
As M. le Duc has interested himself much in the American Constitutions of Government, Dr. F. flatters himself that the Sermon preach’d on the Commencement of that of the Massachusets Bay, will not be unacceptable; and he sends it herewith.
